United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-1656
                                     ___________

                                         *
Fay Cragle Conner                        *
                                         *
            Plaintiff – Appellant,       *
                                         *
      v.                                 *   Appeal from the United States
                                         *   District Court for the Eastern
Michael J. Astrue,1 Commissioner,        *   District of Arkansas.
Social Security Administration,          *
                                         *   [UNPUBLISHED]
            Defendant – Appellee.        *
                                         *
                                         *

                                     ___________

                            Submitted: February 16, 2007
                               Filed: April 16, 2007
                                ___________

Before LOKEN, Chief Judge, GRUENDER, and BENTON, Circuit Judges.
                              ___________

PER CURIAM.




      1
       Michael J. Astrue has been appointed to serve as Commissioner of Social
Security and is substituted as the appellee pursuant to Federal Rule of Appellate
Procedure 43(c)(2).
       Fay Cragle Conner appeals the district court's2 affirmance of the
Commissioner's denial of her application for disability insurance benefits and
supplemental security income. The administrative law judge found that although
Conner has hypertension, elevated liver enzymes and hypercholesterolmia, she has no
impairment, or combination of impairments, that results in more than a minimal effect
on her ability to perform basic work-related activities. The ALJ noted that no medical
evidence supported her complaints of pain in her back, neck and shoulders. The ALJ
concluded that she does not have a severe impairment, and is not disabled. The
Appeals Council denied review. Having carefully reviewed the record, this court
finds that the Commissioner's final decision is supported by substantial evidence on
the record as a whole. See Harris v. Barnhart, 356 F.3d 926, 928 (8th Cir. 2004)
(standard of review); Kelley v. Barnhart, 372 F.3d 958, 960 (8th Cir. 2004) (same).

      Accordingly, as an opinion would have no precedential value, the judgment is
affirmed. See 8th Cir. R. 47B.

                       ______________________________




      2
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable John F. Forster, Jr., United States Magistrate Judge for the Eastern District
of Arkansas.

                                         -2-